Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tochihira et al. (JP2014100027).
As to independent claims 1-4, Tochihira et al. teaches an inner rotor (22) for use in a magnetic coupling, comprising: an inner rotor core (22a) having inner magnet insertion recesses (see annotated figure 5) formed in a two- dimensional array having m rows and n columns on an entire outer circumferential surface (see figure 5b), where m and n are natural numbers larger than and n is larger than m; an inner rotation shaft (22b) coupled to a center of an end face of the inner rotor core (22); and a plurality of inner magnets magnetized in a radial direction and each being installed in respective one of at least some of the inner magnet insertion recesses (see annotated figure 5a) such that a magnetic north (N) pole of one or more of the plurality of inner magnets 

    PNG
    media_image1.png
    532
    846
    media_image1.png
    Greyscale

As to claim 2/1, Tochihira et al. teaches wherein each of the inner magnet insertion recesses (see annotated figure 5a) has rectangular cross sections in longitudinal and transverse directions as shown in figures 5a and  5c.  
As to claim 3/1, Tochihira et al. teaches wherein the inner magnet insertion recesses (see annotated figure 5a) in a column are arranged in a direction parallel to a rotational axis of the inner rotor (22), wherein the inner magnet insertion recesses (see annotated figure 5a) in a row are arranged in a circumference of which plane is orthogonal with respect to the rotational axis of the inner rotor (22) as shown in figure 5.  
As to claim 4/3, Tochihira et al. teaches wherein the inner magnet insertion recesses (see annotated figure 5a) arranged in a column are provided with the inner magnets of a same polarity as shown in figure 5c.  
Allowance
Claims 5-9 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 27, 2021